Case 1:19-cv-00265-CG-N Document 76 Filed 02/17/21 Page 1 of 1          PageID #: 437

                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 MARY HARRIS,                              )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION NO. 19-0265-CG-N
                                           )
 MONROE COUNTY PUBLIC                      )
 LIBRARY BOARD OF TRUSTEES;                )
 MONROE COUNTY COMMISSION,                 )
 et al.,                                   )
                                           )
       Defendants.                         )

                                      ORDER

       After due and proper consideration of the issues raised, and there having

been no objections filed, the second Report and Recommendation of the Magistrate

Judge entered January 21, 2021 (Doc. 69) under 28 U.S.C. § 636(b)(1)(B)-(C),

Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), is

ADOPTED as the opinion of this Court.

       Accordingly, the motion to dismiss Counts IV and V of the amended

complaint under Federal Rule of Civil Procedure 41(b), and for the imposition of

sanctions (Doc. 52), filed by Defendant Steve Stacey is DENIED. However, as an

alternative to dismissal, the following matters are STRICKEN from the operative

amended complaint (Doc. 51) under Federal Rule of Civil Procedure 12(f): all of

Count V, and all of Count IV to the extent that cause of action is asserted against

any defendant except the Monroe County Library Board of Trustees.

       DONE and ORDERED this the 17th day of February, 2021.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
